Citation Nr: 0023643	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-08 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetic neuropathy, to 
include peripheral neuropathy of the hands and feet, claimed 
secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1972 to 
March 1974.

This appeal arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Medical & Regional 
Office Center (M&ROC) in Wichita, Kansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by the 
RO.

2.  The veteran currently suffers from diabetic neuropathy, 
including peripheral neuropathy of the hands and feet, which 
is secondary to his service connected diabetes mellitus.

3.  The veteran's diabetic neuropathy, including peripheral 
neuropathy of the hands and feet, constitutes an impairment 
of his earning capacity.


CONCLUSION OF LAW

The veteran's diabetic neuropathy, including peripheral 
neuropathy of the hands and feet, is a disability which is 
proximately due to his service-connected diabetes mellitus.  
38 U.S.C.A §§ 1110, 1117, 1131, 1153, 1701(1), 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.310(a), 4.1 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
diabetic neuropathy, including peripheral neuropathy of the 
hands and feet, claimed secondary to his service-connected 
diabetes mellitus.  As a preliminary matter, the Board finds 
that the veteran's claim is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Records indicate that the veteran first manifested diabetes 
during his active military service, and was granted service 
connection for that condition effective as of March 1974.  A 
VA examination including a nerve conduction study (NCS) 
conducted in May 1989 demonstrated borderline to slowed 
conduction velocities of the left median, ulna and peroneal 
nerves characterized as compatible with early signs of 
diffuse peripheral neuropathy.  A VA special neurological 
examination conducted in November 1991 included a diagnosis 
of clear mild diabetic neuropathy.  Physical manifestations 
at that time included Tinel's sign at the right wrist, mild 
decrease to pin prick in the hands and feet bilaterally and 
mildly decreased vibratory sense.  A mild right hand carpal 
tunnel was also noted "which can certainly be due to his 
diabetes."  The physician's assessment was that these 
conditions prevented the veteran from continuing his former 
occupation doing manual labor as an oil field worker.

The veteran was examined by the VA in August 1998 for 
evaluation for possible diabetic peripheral neuropathy.  He 
reported having occasional tingling in his hands and feet for 
about two years and that the symptoms occurred more in the 
evenings.  He had no gait difficulty or disequilibrium and no 
weakness.  Following the examination the impression was mild 
peripheral polyneuropathy, very likely diabetic.  The 
examiner reported that the veteran was mildly symptomatic and 
that there was no disability secondary to the mild peripheral 
neuropathy.  A second examiner reported a diagnosis of early 
peripheral neuropathy secondary to diabetic mellitus.  No 
functional or occupational limitations were described.  No 
NCS was conducted incident to this examination, nor were 
prior examination results discussed.

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty . . . 
in the active military, naval, or air service."  38 U.S.C.A. 
§ 1110.  To establish service connection for a claimed 
disability, the evidence of record must demonstrate that "a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein."  See 
38 C.F.R. § 3.303(a).  A disability which is proximately due 
to or the result of another disease or injury for which 
service connection has been granted shall be service-
connected and considered part of the original condition.  
38 C.F.R. § 3.310(a).  

Based on all the relevant medical evidence of record, the 
Board first finds that the veteran currently suffers from 
diabetic neuropathy including peripheral neuropathy of the 
hands and feet, which is proximately due to or the result of 
his service connected diabetes mellitus.  However, as noted 
above, VA may only pay compensation for a "disability."  
See, e.g., 38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. 
§§ 3.303; cf. 38 U.S.C.A. § 1153 (showing of aggravation 
requires an increase in disability).  The Court of Appeals 
for Veterans Claims ("Court") has indicated it will rely on 
the definition of disability contained in 38 U.S.C.A. § 
1701(1), which states: "The term 'disability' means a 
disease, injury, or other physical or mental defect."  See 
Allen v. Brown, 7 Vet.App. 439, 444 (1995).  However, the 
Court has limited this definition of disability "to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect 
itself."  Allen, 7 Vet.App. at 448 (emphasis added).  See 
also 38 C.F.R. § 4.1 (disability ratings reflect "average 
impairment in earning capacity").

Reviewing the veteran's record as a whole, the Board 
concludes that he does suffer from a disability for VA 
purposes.  The Board's finding is based on the VA physician's 
opinion in the November 1991 special neurological examination 
that the veteran "cannot continue his former occupation 
doing manual labor as an oil field worker."  The Board 
acknowledges that the most current VA examination found no 
functional disability as a result of the early peripheral 
neuropathy; however, it is clear that the veteran was still 
experiencing some symptoms as a result of this disease 
process.  The applicable law and regulations governing the 
Board's deliberations provide that when there is an 
"approximate balance" of evidence regarding the merits of 
an issue material to the determination of a claim, "the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant."  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990).  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds that his diabetic neuropathy has resulted in some 
impairment of his earning capacity.  Accordingly, a finding 
of service connection for diabetic neuropathy, to include 
peripheral neuropathy of the hands and feet, claimed 
secondary to service connected diabetes mellitus is 
warranted.


ORDER

Entitlement to service connection for diabetic neuropathy, to 
include peripheral neuropathy of the hands and feet, is 
granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

